Tompkins, J.
I concur in the opinion that the plaintiff ought to be nonsuited. As the defendant held the premises by permission of the owner, without any agreement as to the tenure, and not for any limited period, or with the reservation of rent, I am disposed to regard him as tenant at will merely. The question then occurs, whether sucha tenant is entitled to notice of the determination of his landlord’s will, before he can be subjected to an action of ejectment ? If in the determination of that question, principles of policy and justice are to have weight; such notice will be deemed indispensible ; otherwise, an indigent tenant might, at the arbitrary discretion of a landlord, without a moment’s warning, at an inclement season; and under circumstances of great embarrassment, be instantly deprived of a home, or submit to the costs of an action; ruinous to him. But upon the ground of authority7, I am inclined to think, that a tenant at will is entitled to a notice to quit. The case of Parker ex dem. Walker v. Constable, 3 Wilson, 25, wheré this point was expressly adjudicated, in favour of the tenant, has not, as I can find, been overruled. In this case a notice of six months was deemed necessary. So where a parol lease for a longer term than three years is made, which the statute of frauds declares shall have no other or greater force and effect than a lease or estate at will, six months notice has been adjudged necessary. Doe ex dem. Rigge v. Bell, Bell, 5 D. & E. 471. The same motives of civil convenience which have induced courts,’of late years, to construe _ estates at will into tenancies from year to year, operates *328most strongly in favour of requiring a reasonable notice to a tenant, of the, determination of the will of his landlord.
It is no where said that a notice is not necessary. Elementary writers concur in saying that notice of some kind is necessary, and the true rule tq guide us is, that the notice must be reasonable. The period of six months appears to me to comport with that rule ; and as I find that period adopted in some authorities, and not expressly negatived by any, my opinion is that it ought to be adopted here.
Livingston, J. being related to the lessor of the plaintiff, gave no opinion.
Judgment of nonsuit.